DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 11-12 and 29 are indefinite because they require certain properties or results from hydrogen plasma without claiming the necessary energies for these properties to occur.  Therefore, the claims are indefinite.
Claim 25 includes a porosity of the film, but there is nothing in the independent claim that indicates that any porosity will occur.  Therefore, it is claiming a result without its corresponding method steps.  Therefore, it is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-8, 10-20, 22-24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2004/0067308 A1) in view of Mallick et al. (US 2010/0081293 A1)
As to claim 1, Zheng et al. teaches a method of depositing a silicon-carbon-containing film (abstract, para 0011), the method comprising: flowing a first organo-silicon precursor to a substrate in a reaction chamber (paras 0021 and 0022); flowing a second organo-silicon precursor to the substrate in the reaction chamber, wherein the second organo-silicon precursor has a chemistry that is different than the first organo-silicon precursor, wherein each of the first and second organo-silicon precursors comprises one or both of a silicon-silicon (Si—Si) bond and a silicon-hydrogen (Si-H) bond (para 0023 indicates the addition of other silicon precursors with the initial organosilicon precursor); and using radicals generated from a plasma source in the reaction chamber, wherein the radicals are generated from a source gas selected from a group consisting of: hydrogen, ammonia, and amine (paras 0035-0036), wherein the radicals react with the first and second organo- silicon precursors to deposit the silicon-carbon-containing film on the substrate, wherein a composition of the silicon-carbon-containing film is controlled based at least in part on the chemistry of the second organo-silicon precursor, and wherein the second organo-silicon precursor further comprises one or both of a silicon-oxygen (Si-O) bond and a silicon-nitrogen (Si-N) bond (paras 0023-0025 – the chemistry of the second precursor reduces dielectric constant and current leakage).
Zheng et al. does not teach remote plasma introduced to the chamber to treat the film.  Mallick et al. uses remote plasma of the same type to treat silicon carbide containing films because it provides a more stable plasma in para 0019.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zheng to use remote plasma as taught by Mallick in order to have a more stable plasma.
As to claims 2-3, Zheng et al. controls flow rates and ratios of the two precursors in order to gain the desired film properties in paras 0024-0028.
	As to claim 5, Zheng et al. teaches another SiC deposition after the abovementioned deposition with a third precursor in para 0044.
	As to claims 6-7, Zheng et al. teaches dielectric constants in para 0011.
	As to claim 8, the precursors are flowed together in Zheng et al. paras 0023-0025.
	As to claims 10-12, Zheng et al. teaches hydrogen plasma in para 0035-0036.  As the claims do not explicitly give a power range for the radicals, it is assumed the radicals as disclosed will have the same properties.
	As to claim 13, oxidation of the metal does not occur in Zheng or Mallick.
	As to claims 14-15, Zheng includes these properties in paras 0023-0025.
	As to claim 16, Zheng includes these precursors in para 0024.
	As to claim 17, these parameters are taught in Zheng para 0028.
	As to claims 18-20, 23-24 and 27-29, these limitations are taught as discussed above.
	As to claim 22, capacitive plasma from the corresponding equipment is well known in the art.  This known technique is recognized as part of the ordinary capabilities of one skilled in the art and its use would have yielded predictable results.  KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007)
	As to claim 26, this is the purpose of both the films of Zheng and Mallick.

Claim(s) 4, 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2004/0067308 A1) in view of Mallick et al. (US 2010/0081293 A1) and in further view of Huang et al. (US 2005/0202685 A1)
	Zheng and Mallick do not explicitly teach a graded film.  Huang et al. teaches graded films or varying rations of flow rates throughout deposition (abstract, paras 0012-0015) in order to promote layer adhesion (paras 0008-0010).  Therefore, it would have been obvious at the time of filing to modify Mallick and Zheng to include graded films as taught by Huang to improve adhesion.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2004/0067308 A1) in view of Mallick et al. (US 2010/0081293 A1) and in further view of Park et al. (US 2004/0180557 A1)
Depending on claim language interpretation, Zheng and Mallick do not necessarily teach repeating exposures until a desired thickness of the Si containing film is formed.  Park et al. teaches a similar process where the reactant/precursor pulses are alternated with purging in between in order to create a film with better film quality and thoroughput at lower temperatures and better thickness control (paras 0007-0011). Therefore, it would have been obvious at the time of filing to modify Mallick and Zheng to include where the reactant/precursor pulses are alternated with purging in between as taught by Park in order to create a film with better film quality and thoroughput at lower temperatures and better thickness control.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-23 of copending Application No.  16/566145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate those of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  17/704574 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate those of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715